Petition for certiorari brings for review judgment of the Circuit Court reversing the order of the Florida Real Estate Commission suspending the real estate broker's license of Ernest W. Burch on the ground that the evidence was insufficient to sustain the charges made against the broker.
The Commission filed notice of appeal and also petition for certiorari. Certiorari is an applicable method of review by the Supreme Court in such cases under Section 475.36 Fla. Statutes 1941 (same F.S.A.), while appeals will also lie under Section 475.35 Fla. Statutes 1941 (same F.S.A.).
Petitioner has failed to make it clearly appear that the Circuit Court committed error. Therefore, certiorari is denied.
THOMAS, C. J., BUFORD and ADAMS, JJ., and KANNER, Associate Justice, concur.